DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 07 July 2022 (“Response”).  
Claims 1–6, 11–12, and 19–30 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a), except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/605,319 and Application No. 16/946,760, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. § 112(a) for one or more claims of this application, as noted below in rejections under 35 U.S.C. § 112(a).
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–6, 11–12, and 19–30 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
Claim 1 is amended to recite (in-part):
in response to successful validation of the public key in the validation procedure, establishing a connection between the electric vehicle and the remote billing transaction service to obtain approval of the charging operation from the remote billing transaction service, including communicating the unique vehicle client identifier from the electric vehicle to the remote billing transaction service; and
in response to receiving approval of the charging operation from the remote billing transaction service, the electric vehicle allows initiation of the charging operation.
Response 3.
The Examiner has carefully reviewed Applicant’s original disclosure and cannot locate sufficient written description for the amended language of claim 1 noted above. See at least paragraphs [20], [21], [24], and [26]. For example, Applicant’s specification discloses “Upon charge completion the EV Client disconnects from the EV charge station 20 and communicates all data relevant to assessing fees for service rendered to a billing transaction service provider 21.” Spec. [24]. Even assuming that the disclosed “all data relevant to assessing fees for service rendered” inherently includes the claimed “unique vehicle client identifier,” there is no disclosure that the communication of the unique vehicle client identifier is included in “a connection … to obtain approval of the charging operation from the remote billing transaction service,” as now claimed. Furthermore, Applicant’s specification discloses “If the key validation process is successful 14 a connection between the EV Client and the billing transaction service provider is established 16 to update and exchange electricity consumption related information such as charge station ID, kilowatts consumed, current policy and rates, etc..” Spec. [24] (emphasis added). While this disclosure supports “a connection … to update and exchange electricity consumption related information,” this disclosure does not include support for “establishing a connection between the electric vehicle and the remote billing transaction service to obtain approval of the charging operation from the remote billing transaction service” (emphasis added), as now claimed, nor for the “connection” to “includ[e] communicating the unique vehicle client identifier from the electric vehicle to the remote billing transaction service,” as now claimed. Claim 3 recites similar limitations as above and is rejected accordingly. Furthermore, the Examiner is unable to locate any disclosure of the newly added limitation “in response to receiving approval of the charging operation from the remote billing transaction service, the electric vehicle allows initiation of the charging operation.”
Dependent claims 2–6, 11, and 19–23 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 12 and 24–30 contain language similar to claims 1–6, 11, and 19–23 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 12 and 24–30 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Furthermore, claim 11 recites “wherein communicating the unique vehicle client identifier includes communicating the unique vehicle client identifier and the cached billing information from the electric vehicle to the remote billing transaction service after the connection between the electric vehicle and the charge station has been disconnected and after the electric vehicle has moved to a second location and a network connection has been established between the electric vehicle and the remote billing transaction service.”
The Examiner has carefully reviewed Applicant’s original disclosure and cannot locate sufficient written description for the amended language of claim 1 noted above. See at least paragraphs [20], [21], and [24]–[26]. For example, Applicant’s specification discloses “All associated data and billing information will be cached within the EV Client and the Charge Station. Upon next connection availability, the EV Client 23 will transmit the cached data to a billing transaction service provider 21 and the process will be terminated 24.” Spec. [25]. However, there is no disclosure that the communication of the unique vehicle client identifier and cached billing information is included in “a connection … to obtain approval of the charging operation from the remote billing transaction service,” as now claimed.
As per claims 19–23, Applicant has not pointed out where the new claim is supported, nor does there appear to be a written description of the following claim limitations in the application as filed:
19. (New) The method of claim 1, further comprising: upon connection of the electric vehicle to a second charge station to perform a second charging operation for the electric vehicle, exchanging the public key with the second charge station to initiate a second validation procedure with the public key; in response to a successful validation of the public key in the second validation procedure, establishing a second connection between the electric vehicle and the remote billing transaction service to obtain approval of the second charging operation from the remote billing transaction service, including communicating the unique vehicle client identifier from the electric vehicle to the remote billing transaction service; and in response to receiving non-approval of the second charging operation from the remote billing transaction service, terminating the second charging operation for the electric vehicle.
20. (New) The method of claim 19, further comprising, in response to non-approval of the second charging operation from the remote billing transaction service, revoking the public key.
21. (New) The method of claim 19, further comprising, in response to non-approval of the second charging operation from the remote billing transaction service, receiving a notification from the remote billing transaction service that service is disabled.
22. (New) The method of claim 19, wherein the non-approval is received in response to insufficient funds in the billing account of the first purchaser.
Claims 24–27 contain language similar to claims 19–22 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 24–27 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Claim Interpretation
The Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other sources to support his interpretation of the claims. Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
allow “1. To let do or happen; permit.” American Heritage Dictionary of the English Language, Fifth Edition. (2011). Retrieved July 14 2022 from https://www.thefreedictionary.com/allow.
Response to Arguments
Applicant’s arguments have been fully considered, but are moot in view of the new grounds of rejection herein.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685